Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 2, drawn to expanded perlite and a protective sealant layer encasing the perlite, classified in C05G 5/30.
II. Claims 17 and 18, drawn to a method of treating a planted seed, classified in A01C 1/06.
III. Claims 19 and 20, drawn to a method of treating a plant, classified in C05D 9/00.
Claims 1 and 3-16 link inventions I, II and III.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claims, claims 1 and 3-16.  Upon the indication of allowability of the linking claims, the restriction requirement as to the linked inventions shall be withdrawn and any claims depending from or otherwise requiring all the limitations of the allowable linking claims will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product, such as a porous particle other than perlite (biochar, for example).
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product, such as a porous particle other than perlite (biochar, for example).
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs, i.e., a design in which seeds are treated versus a design in which a plant is treated.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because prior art anticipating or rendering obvious any of the groups of the claims would not necessarily anticipate or render obvious any of the other groups.
During a telephone conversation with Mr. on Shoemaker a provisional election was made without traverse to prosecute the invention of Group I, claim 2.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-11 and 13-16 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smith et al (US 10,870,608). No distinction is seen between the composition disclosed by Smith et al, and that recited in applicant’s claims 1, 4, 6-11 and 13-16. Smith et al disclose biochar particles having microbes deposited inside the pores (see col. 13, line 23), and teach in the Abstract and at col. 3, lines 3-24 and col. 54, lines 4-20 that the biochar may be encased in a biodegradable material.  In any .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. Smith et al is relied upon as discussed hereinbefore. It would be obvious to treat biochar particles having a diameter of 15 microns or less according to the process of Smith et al. One of ordinary skill in the art would be motivated to do so, since Smith et al teach at col. 9, lines 19-22 that mesh sizes ranging up to 400 mesh and beyond can be used for applications such as seed treatment..

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al as applied to claims 4 and 11 above, and further in view of Shearer et al (US 2015/0128672). It would be further obvious from Shearer et al to include Trichoderma spp as the microorganism in the biochar of Smith et al. One of ordinary skill in the art would be motivated to do so, since Smith et al suggest at cool. 13, lines 19-23 that any known beneficial microbe can be used as an .
Claims 1 and 2 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pierce (US 3,323,898). No distinction is seen between the composition disclosed by Pierce, and that recited in claims 1 and 2. Pierce discloses expanded perlite in which soil materials such as micronutrients or hormones are impregnated into its pores, and then coated with a “holding material” such as methyl cellulose, lignite,  sea kelp or sewage sludge. (See col. 6, line 25 through col. 7, line 22, and col. 12, lines 45-48.) Accordingly Pierce anticipates claims 1 and 2. In any event, it would be obvious to locate the holding material of Pierce within the pores of the expanded perlite, since Pierce discloses at col. 1, lines 15-23 that the holding material such as micronutrients is coated onto and impregnated into the microscopically irregular and porous surfaces of the expanded perlite particles. The outer coating disclosed at col. 12, lines 45-48 of Pierce would constitute a protective sealant layer encasing the expanded perlite to no less extent than in the composition recited in applicant’s claims 1 and 2.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 11-14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Zaseybida et al is made of record for disclosing the impregnation of microbes into biochar or perlite in Paragraph [0038].
Thompson et al is made of record for disclosing agglomerates of particles including fertilizers, soil conditioners, biocides, and so on, in Paragraph [0035].
Pursell et al is made of record for disclosing a controlled release fertilizer in which an agriculturally beneficial material is incorporated into the capillaries/voids of an absorbent material. 
Sun et al is made of record for disclosing a slow-release floating fertilizer which includes a slow-release film. (See Paragraph [0012].)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WAYNE A LANGEL/Primary Examiner, Art Unit 1736